Name: Commission Regulation (EEC) No 1778/90 of 28 June 1990 amending Regulations (EEC) No 3561/86, (EEC) No 3886/87, (EEC) No 3665/88 and (EEC) No 3766/89, fixing, in respect of 1986, 1987, 1988 and 1989 crops, export refunds for baled tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 16 Official Journal of the European Communities 29. 6 . 90 COMMISSION REGULATION (EEC) No 1778/90 of 28 June 1990 amending Regulations (EEC) No 3561/86 , (EEC) No 3886/87 , (EEC) No 3665/88 and (EEC) No 3766/89, fixing, in respect of 1986, 1987 , 1988 and 1989 crops, export refunds for baled tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 1 . In Article 2 of Regulation (EEC) No 3561 /86, '30 June 1990' is hereby replaced by '31 December 1990'. Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No -1329/90.0, and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, 2. In Article 2 of Regulation (EEC) No 3886/87, '30 June 1990' is hereby replaced by '31 December 1990'. whereas export refunds were fixed in respect of certain varieties of tobacco from the 1986, 1987 and 1988 crops by Commission Regulations (EEC) No 3561 /86 (3), (EEC) No 3886/87 (4) and (EEC) No 3665/88 (*) respectively, as last amended by Regulation (EEC) No 3765/89 (*) ; 3 . In Article 2 of Regulation (EEC) No 3665/88 , '30 June 1990' is hereby replaced by '31 December 1990'. Article 2 whereas the final date for granting those refunds was set at 30 June 1990 ; whereas, in respect of certain varieties of tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1986, 1987 and 1988 harvests, in order to enable those exports to be carried out ; 1 . In column 5 of the Annex to Regulation (EEC) No 3561 /86, '(and) except the German Democratic Republic' is hereby added in respect of all varieties. Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1989 crop by Commission Regulation (EEC) No 3766/89 0 ; 2. The footnotes in Annexes I and II to Regulations (EEC) No 3886/87, (EEC) No 3665/88 and (EEC) No 3766/89 are hereby replaced by the following : '(') 01 All third countries except in German Democ ­ ratic Republic. 02 All third countries except the United States, Canada and the German Democratic Republic . 03 All third countries except Turkey, Yugoslavia and the German Democratic Republic .' Whereas, in view of the present circumstances in the German Democratic Republic and their effects on the market situation, no refund should be fixed for products to be exported to that destination ; Whereas the measures provided for in this Regulation are accordance with the opinion of the Management Committee for Raw Tobacco, Article 3 This Regulation shall enter into force on 1 July 1990 . (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 132, 23. 5. 1990, p. 25. (3) OJ No L 327, 22. 11 . 1986, p. 23. (4) OJ No L 365, 24. 12. 1987, p. 35. O OJ No L 318, 25. 11 . 1988 , p. 19 . ( «) OJ No L 365, 15. 12. 1989, p. 27. O OJ No L 365, 15. 12. 1989, p. 28 . However, Article 2 shall apply from 2 July 1990 . 29 . 6 . 90 Official Journal of the European Communities No L 163/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission